                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

UNITED STATES OF AMERICA
                                                        DOCKETNO.        l: 20 CR I
             V.
                                                        FACTUAL BASIS
JOSEPH DWAYNE JLIMPER


       NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, and hereby files this Factual Basis in
support of the plea agreement simultaneously filed in this matter.

        This Factual Basis does not attempt to set forth all of the facts known to the United States
at this time. This Factual Basis is not a statementof the defendant, and, at this time, the defendant
may not have provided information to the United States about the offenses to which the defendant
is pleading guilty, or the defendant's relevant conduct, if any.

        By their signatures below, the parties expressly agree that there is a factual basis for the
guilty plea(s) that the defendant will tender. The parties also agree that this Factual Basis may,
but need not, be used by the United States Probation Oflice and the Court in determining the
applicable advisory guideline range under the United States Sentencing Guidelines or the
appropriate sentence under l8 U.S.C. $ 3553(a). The defendant agrees not to object to any fact set
forth below being used by the Court or the United States Probation Office to determine the
applicable advisory guideline range or the appropriate sentence under l8 U.S.C. $ 3553(a) unless
the defendant's right to object to such particular fact is explicitly reserved below. The parties'
agreement does not preclude either party from hereafter presenting the Court with additional facts
which do not contradict facts to which the parties have agreed not to object and which are relevant
to the Court's guideline computations, to 18 U.S.C. $ 3553 factors, or to the Court's overall
sentencing decision.

        1.    The defendant, JOSEPH DWAYNE JUMPER, is an enrolled member of the
Eastem Band of Cherokee Indians, and at all relevant times resided within the boundary of the
Eastern Band of Cherokee Indian's Reservation and in Graham County, North Carolina.

       2.      On a date unknown, but occurring between July 23,2018 and August 27,2018,
JUMPER intentionally touched, directly and through the clothes, the genetailia of a minor child,
Z.W.,who had not attained twelve years of age and due to tender years was incapable of appraising
                                                                                             and to
the nature of the conduct, and did so with an intent to abuse, humiliate, harass, degrade,
                                                                      place       residence located
arrouse and gratify the sexual desire ofany person. This conduct took        at a

at 143 ff..,r, Wachacha Road in Graham County, N.C., which is within the boundary of the
Eastern Band of Cherokee Indian's Reservation, and the Westem
                                                                  District of North Carolina'




      Case 1:20-cr-00001-MR-WCM Document 2 Filed 01/02/20 Page 1 of 2
                     Defendant' s Counse I' s S ienature and Acknowledsment

        I have read this Factual Basis and the Bill of Information, and the Plea Agreement in this
case, and have discussed them   with the defendant. Based on those discussions, I am satisfied that
the defendant understands the Factual Basis, the Bill of lnformation, and the Plea Agreement. I
hereby certify that the defendant does not dispute this Factual Basis with the exception of those
facts to which I have specifically reserved the right to object, and understands that it may be used
for the purposes stated above.


                                                                     DArED:    4-b^




                                                 3




      Case 1:20-cr-00001-MR-WCM Document 2 Filed 01/02/20 Page 2 of 2
